UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21306 Franklin Mutual Recovery Fund (Exact name of registrant as specified in charter) 101 John F. Kennedy Parkway, Short Hills, NJ 07078-2789 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (973) 912-2086 Date of fiscal year end: 3/31 Date of reporting period: 6/30/13 Item 1. Proxy Voting Records. ALLEGHANY CORPORATION Meeting Date:APR 26, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:Y Security ID:017175100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Stephen P. Bradley Management For For 1b Elect Director Karen Brenner Management For For 1c Elect Director Thomas S. Johnson Management For For 1d Elect Director James F. Will Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AVON PRODUCTS, INC. Meeting Date:MAY 02, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:AVP Security ID:054303102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas R. Conant Management For For 1.2 Elect Director W. Don Cornwell Management For For 1.3 Elect Director V. Ann Hailey Management For For 1.4 Elect Director Fred Hassan Management For Withhold 1.5 Elect Director Maria Elena Lagomasino Management For For 1.6 Elect Director Sheri S. McCoy Management For For 1.7 Elect Director Ann S. Moore Management For For 1.8 Elect Director Charles H. Noski Management For For 1.9 Elect Director Gary M. Rodkin Management For For 1.10 Elect Director Paula Stern Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Ratify Auditors Management For For 6 Report on Safer Substitutes for Product Ingredients Shareholder Against Against BP PLC Meeting Date:APR 11, 2013 Record Date:APR 09, 2013 Meeting Type:ANNUAL Ticker:BP. Security ID:G12793108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Bob Dudley as Director Management For For 4 Re-elect Iain Conn as Director Management For For 5 Re-elect Dr Brian Gilvary as Director Management For For 6 Re-elect Paul Anderson as Director Management For For 7 Re-elect Frank Bowman as Director Management For For 8 Re-elect Antony Burgmans as Director Management For For 9 Re-elect Cynthia Carroll as Director Management For For 10 Re-elect George David as Director Management For For 11 Re-elect Ian Davis as Director Management For For 12 Re-elect Dame Ann Dowling as Director Management For For 13 Re-elect Brendan Nelson as Director Management For For 14 Re-elect Phuthuma Nhleko as Director Management For For 15 Re-elect Andrew Shilston as Director Management For For 16 Re-elect Carl-Henric Svanberg as Director Management For For 17 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For For 18 Authorise Market Purchase of Ordinary Shares Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For For CABLE & WIRELESS COMMUNICATIONS PLC Meeting Date:JUL 20, 2012 Record Date:JUL 18, 2012 Meeting Type:ANNUAL Ticker:CWC Security ID:G1839G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Sir Richard Lapthorne as Director Management For For 4 Re-elect Simon Ball as Director Management For For 5 Re-elect Nick Cooper as Director Management For For 6 Elect Mark Hamlin as Director Management For For 7 Re-elect Tim Pennington as Director Management For For 8 Elect Alison Platt as Director Management For For 9 Re-elect Tony Rice as Director Management For For 10 Re-elect Ian Tyler as Director Management For For 11 Reappoint KPMG Audit plc as Auditors Management For For 12 Authorise Board to Fix Remuneration of Auditors Management For For 13 Approve Final Dividend Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call EGM with Two Weeks' Notice Management For For CAIRN ENERGY PLC Meeting Date:MAY 16, 2013 Record Date:MAY 14, 2013 Meeting Type:ANNUAL Ticker:CNE Security ID:G17528269 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Appoint PricewaterhouseCoopers LLP as Auditors Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5 Re-elect Sir Bill Gammell as Director Management For For 6 Re-elect Todd Hunt as Director Management For For 7 Re-elect Iain McLaren as Director Management For For 8 Re-elect Dr James Buckee as Director Management For For 9 Re-elect Alexander Berger as Director Management For For 10 Re-elect Jacqueline Sheppard as Director Management For For 11 Re-elect Simon Thomson as Director Management For For 12 Re-elect Dr Mike Watts as Director Management For For 13 Re-elect Jann Brown as Director Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 18 Approve Any Disposals by the Company or Any Subsidiary Undertaking of the Company of Any or All Shares in Cairn India Limited Management For For CAPMARK FINANCIAL GROUP INC. Meeting Date:APR 11, 2013 Record Date:MAR 06, 2013 Meeting Type:ANNUAL Ticker:CPMK Security ID:140661109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Director Charles H. Cremens Management For For 1.2 Elect Director Eugene I. Davis Management For For 1.3 Elect Director Thomas L. Fairfield Management For For 1.4 Elect Director William C. Gallagher Management For For 1.5 Elect Director Michael Hegarty Management For For 1.6 Elect Director Thomas F. Maher Management For For 1.7 Elect Director John S. Poelker Management For For 1.8 Elect Director Scott A. Schroepfer Management For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. Meeting Date:JUN 25, 2013 Record Date:MAY 17, 2013 Meeting Type:ANNUAL Ticker:CHKP Security ID:M22465104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reelect Six Directors Management For For 2 Approve Auditors and Authorize Board to Fix Their Remuneration; Review Consolidated Financial Statements Management For For 3 Approve Executive Compensation Policy Management For For 4 Approve Compensation of Chairman/CEO Management For Against A Vote FOR if you are a controlling shareholder or have a personal interest in item; otherwise, vote AGAINST. You may not abstain. If you vote FOR, please provide an explanation to your account manager. Management None Against CIT GROUP INC. Meeting Date:MAY 14, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:CIT Security ID:125581801 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John A. Thain Management For For 1b Elect Director Michael J. Embler Management For For 1c Elect Director William M. Freeman Management For For 1d Elect Director David M. Moffett Management For For 1e Elect Director R. Brad Oates Management For For 1f Elect Director Marianne Miller Parrs Management For For 1g Elect Director Gerald Rosenfeld Management For For 1h Elect Director John R. Ryan Management For For 1i Elect Director Seymour Sternberg Management For For 1j Elect Director Peter J. Tobin Management For For 1k Elect Director Laura S. Unger Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COCA-COLA ENTERPRISES, INC. Meeting Date:APR 23, 2013 Record Date:FEB 25, 2013 Meeting Type:ANNUAL Ticker:CCE Security ID:19122T109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jan Bennink Management For For 1.2 Elect Director John F. Brock Management For For 1.3 Elect Director Calvin Darden Management For For 1.4 Elect Director L. Phillip Humann Management For For 1.5 Elect Director Orrin H. Ingram, II Management For For 1.6 Elect Director Thomas H. Johnson Management For For 1.7 Elect Director Suzanne B. Labarge Management For For 1.8 Elect Director Veronique Morali Management For For 1.9 Elect Director Andrea L. Saia Management For For 1.10 Elect Director Garry Watts Management For For 1.11 Elect Director Curtis R. Welling Management For For 1.12 Elect Director Phoebe A. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For CVS CAREMARK CORPORATION Meeting Date:MAY 09, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:CVS Security ID:126650100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. David Brown II Management For For 1.2 Elect Director David W. Dorman Management For For 1.3 Elect Director Anne M. Finucane Management For For 1.4 Elect Director Kristen Gibney Williams Management For For 1.5 Elect Director Larry J. Merlo Management For For 1.6 Elect Director Jean-Pierre Millon Management For For 1.7 Elect Director Richard J. Swift Management For For 1.8 Elect Director William C. Weldon Management For For 1.9 Elect Director Tony L. White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Reduce Vote Requirement Under the Fair Price Provision Management For For 6 Report on Political Contributions Shareholder Against Against 7 Pro-rata Vesting of Equity Awards Shareholder Against Against 8 Report on Lobbying Payments and Policy Shareholder Against Against DEEPOCEAN GROUP HOLDING AS Meeting Date:JUL 31, 2012 Record Date: Meeting Type:SPECIAL Ticker:DEEP Security ID:B0LSBG5 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting; Registration of Attending Shareholders and Proxies Management None None 2 Elect Chairman of Meeting; Designate Inspector(s) of Minutes of Meeting Management For For 3 Approve Notice of Meeting and Agenda Management For For 4 Approve Relocation of Ultimate Parent Company Management For For 5 Change Accounting Standards from US GAAP to IFRS Management For For 6 Approval of Signatory Rights Management For For 7 Amend Articles of Association Management For For DEEPOCEAN GROUP HOLDING AS Meeting Date:SEP 28, 2012 Record Date: Meeting Type:SPECIAL Ticker:DEEP Security ID:B0LSBG5 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting; Registration of Attending Shareholders and Proxies Management None None 2 Elect Chairman of Meeting; Designate Inspector(s) of Minutes of Meeting Management For For 3 Approve Notice of Meeting and Agenda Management For For 4 Approve Relocation of Ultimate Parent Company Management For For DEEPOCEAN GROUP HOLDING AS Meeting Date:JUN 14, 2013 Record Date: Meeting Type:ANNUAL Ticker:DEEP Security ID:47X994223 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Opening and Announcements Management For For 2 Elect Chairman and Secretary of Meeting Management For For 3 Approve Agenda Management For For 4 Approve Financial Statements and Statutory Reports; Approve Allocation of Income Management For For 5 Approve Annual Report and Discharge of Board and President Management For For 6a Approve Remuneration of Directors Until June 2013 Management For Against 6b Approve Remuneration of Directors From July 2013 Management For Against 7 Amend Articles Re: Board Related Management For For 8 Approve Amendment to Shareholders' Agreement Management For For 9 Close Meeting Management None None DELTA LLOYD NV Meeting Date:MAY 23, 2013 Record Date:APR 25, 2013 Meeting Type:ANNUAL Ticker:DL Security ID:N25633103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Receive Announcements Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3a Approve Financial Statements and Allocation of Income Management For For 3b Receive Explanation on Company's Reserves and Dividend Policy Management None None 3c Approve Dividends of EUR 1.03 Per Share Management For For 4a Approve Discharge of Management Board Management For For 4b Approve Discharge of Supervisory Board Management For For 5a Announce Vacancies on the Board Management None None 5b Opportunity to Make Recommendations Management None None 5c Announce Intention to elect Clara C. Streit to Supervisory Board Management None None 5d Elect Clara C. Streit to Supervisory Board Management For For 5e Announce Vacancies on the Board Arising in 2014 Management None None 6 Approve Amendments to Remuneration Policy for Management Board Members Management For For 7 Amend Articles Re: Legislative Changes and Removal of Provisions Regarding Aviva Management For For 8a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 8b Authorize Board to Exclude Preemptive Rights from Issuance under Item 8a Management For For 9 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 10 Allow Questions and Close Meeting Management None None DIRECT LINE INSURANCE GROUP PLC Meeting Date:JUN 06, 2013 Record Date:JUN 04, 2013 Meeting Type:ANNUAL Ticker:DLG Security ID:ADPC01615 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Mike Biggs as Director Management For For 5 Elect Paul Geddes as Director Management For For 6 Elect Jane Hanson as Director Management For For 7 Elect Glyn Jones as Director Management For For 8 Elect Andrew Palmer as Director Management For For 9 Elect John Reizenstein as Director Management For For 10 Elect Clare Thompson as Director Management For For 11 Elect Priscilla Vacassin as Director Management For For 12 Elect Bruce Van Saun as Director Management For For 13 Appoint Deloitte LLP as Auditors Management For For 14 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 19 Authorise EU Political Donations and Expenditure Management For For ECHO ENTERTAINMENT GROUP LTD. Meeting Date:OCT 25, 2012 Record Date:OCT 23, 2012 Meeting Type:ANNUAL Ticker:EGP Security ID:Q3383N102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Adoption of the Remuneration Report Management For For 3 Elect John O'Neill as Director Management For For 4 Elect John Redmond as Director Management For For 5 Elect Anne Brennan as Director Management For For 6 ***WITHDRAWN RESOLUTION*** Approve the Grant of CEO Performance Rights to Lawrence Mullin, Managing Director and Chief Executive Officer of the Company Management None None 7 Approve the Grant of CFO Performance Rights to Matthias Bekier, Chief Financial Officer and Executive Director of the Company Management For For FUGRO NV Meeting Date:MAY 08, 2013 Record Date:APR 10, 2013 Meeting Type:ANNUAL Ticker:FUR Security ID:N3385Q197 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board and Supervisory Board (Non-Voting) Management None None 3 Adopt Financial Statements Management For For 4 Approve Discharge of Management Board Management For For 5 Approve Discharge of Supervisory Board Management For For 6 Approve Dividends of EUR 2.00 Per Share Management For For 7a Reelect M. Helmes to Supervisory Board Management For For 7b Elect J.C.M. Schonfeld to Supervisory Board Management For For 8 Elect S.J. Thomson to Executive Board Management For For 9 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 10a) Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 10b) Authorize Board to Exclude Preemptive Rights from Issuance under Item 10a Management For For 11 Other Business (Non-Voting) Management None None 12 Close Meeting Management None None GRAINCORP LTD. Meeting Date:DEC 20, 2012 Record Date:DEC 18, 2012 Meeting Type:ANNUAL Ticker:GNC Security ID:Q42655102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Adoption of the Remuneration Report Management For For 3.1 Elect Don Taylor as a Director Management For For 3.2 Elect David Trebeck as a Director Management For For 3.3 Elect Donald McGauchie as a Director Management For For 4 Approve the Amendment to the Terms of Rights Issued under the Long Term Incentive Plan and Deferred Equity Plan to Allow the Board to Issue Shares to Satisfy Vested Rights Management For For 5 Approve the Provision of Financial Assistance in Relation to the Acquisition by GrainCorp Operations Ltd of Certain Companies Management For For HEWLETT-PACKARD COMPANY Meeting Date:MAR 20, 2013 Record Date:JAN 22, 2013 Meeting Type:ANNUAL Ticker:HPQ Security ID:428236103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marc L. Andreessen Management For Against 1.2 Elect Director Shumeet Banerji Management For For 1.3 Elect Director Rajiv L. Gupta Management For Against 1.4 Elect Director John H. Hammergren Management For Against 1.5 Elect Director Raymond J. Lane Management For For 1.6 Elect Director Ann M. Livermore Management For For 1.7 Elect Director Gary M. Reiner Management For For 1.8 Elect Director Patricia F. Russo Management For For 1.9 Elect Director G. Kennedy Thompson Management For Against 1.10 Elect Director Margaret C. Whitman Management For For 1.11 Elect Director Ralph V. Whitworth Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Proxy Access Right Management For For 5 Amend Omnibus Stock Plan Management For For 6 Establish Environmental/Social Issue Board Committee Shareholder Against Against 7 Amend Human Rights Policies Shareholder Against Against 8 Stock Retention/Holding Period Shareholder Against Against HOSPIRA, INC. Meeting Date:MAY 08, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:HSP Security ID:441060100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Connie R. Curran Management For For 1b Elect Director William G. Dempsey Management For For 1c Elect Director Dennis M. Fenton Management For For 1d Elect Director Heino von Prondzynski Management For For 1e Elect Director Mark F. Wheeler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Provide Right to Act by Written Consent Shareholder Against For HUNTINGTON INGALLS INDUSTRIES, INC. Meeting Date:MAY 01, 2013 Record Date:MAR 07, 2013 Meeting Type:ANNUAL Ticker:HII Security ID:446413106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert F. Bruner Management For For 1.2 Elect Director Artur G. Davis Management For For 1.3 Elect Director Thomas B. Fargo Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ING GROEP NV Meeting Date:MAY 13, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:INGA Security ID:N4578E413 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Receive Report of Management Board (Non-Voting) Management None None 2b Receive Report of Supervisory Board (Non-Voting) Management None None 2c Adopt Financial Statements Management For For 2d Receive Announcement Re: Discontinuation of Dutch Translation Annual Reports Management None None 3 Receive Explanation on Company's Reserves and Dividend Policy Management None None 4 Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 5 Discussion on Company's Corporate Governance Structure Management None None 6 Receive Announcements on Sustainability Management None None 7a Approve Discharge of Management Board Management For For 7b Approve Discharge of Supervisory Board Management For For 8 Ratify Ernst & Young as Auditors Management For For 9a Reelect Jan Hommen to Executive Board Management For For 9b Reelect Patrick Flynn to Executive Board Management For For 9c Elect Ralph Hamers to Executive Board Management For For 10a Reelect Jeroen van der Veer to Supervisory Board Management For For 10b Reelect Tine Bahlmann to Supervisory Board Management For For 10c Elect Carin Gorter to Supervisory Board Management For For 10d Elect Hermann-Josef Lamberti to Supervisory Board Management For For 10e Elect Isabel Martin Castella to Supervisory Board Management For For 11a Grant Board Authority to Issue Up To 380 Million Shares and Restricting/Excluding Preemptive Rights Management For Against 11b Grant Board Authority to Issue 380 Million Shares in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Management For Against 12a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12b Authorize Repurchase of Up to 10 Percent of Issued Share Capital in Connection with a Major Capital Restructuring Management For For 13 Close Meeting Management None None KGEN POWER CORP. Meeting Date:FEB 07, 2013 Record Date:DEC 17, 2012 Meeting Type:ANNUAL Ticker:KGENY Security ID:49373X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Daniel T. Hudson Management For For 2 Elect Director Thomas B. White Management For For 3 Ratify Auditor Management For For 4 Approve the Proposed Dissolution of the Company Management For For KHD HUMBOLDT WEDAG INTERNATIONAL AG Meeting Date:OCT 05, 2012 Record Date:SEP 13, 2012 Meeting Type:ANNUAL Ticker:KWG Security ID:D4024H102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.12 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2011 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2011 Management For For 5 Ratify Deloitte & Touche GmbH as Auditors for Fiscal 2012 Management For For 6a Elect Michael Busch to the Supervisory Board Management For For 6b Elect Seppo Kivimaeki to the Supervisory Board Management For For 6c Elect Helmut Meyer to the Supervisory Board Management For For 7 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For KHD HUMBOLDT WEDAG INTERNATIONAL AG Meeting Date:JUN 24, 2013 Record Date:JUN 02, 2013 Meeting Type:ANNUAL Ticker:KWG Security ID:D4024H102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2012 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.06 per Share Management For Against 3 Approve Discharge of Management Board for Fiscal 2012 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2012 Management For For 5 Ratify Deloitte & Touche as Auditors for Fiscal 2013 Management For For KOHL'S CORPORATION Meeting Date:MAY 16, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:KSS Security ID:500255104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter Boneparth Management For For 1b Elect Director Steven A. Burd Management For For 1c Elect Director Dale E. Jones Management For For 1d Elect Director Kevin Mansell Management For For 1e Elect Director John E. Schlifske Management For For 1f Elect Director Frank V. Sica Management For For 1g Elect Director Peter M. Sommerhauser Management For Against 1h Elect Director Stephanie A. Streeter Management For For 1i Elect Director Nina G. Vaca Management For For 1j Elect Director Stephen E. Watson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Policy on Animal Cruelty Shareholder Against Against 5 Require Independent Board Chairman Shareholder Against For KOREA EXCHANGE BANK Meeting Date:MAR 15, 2013 Record Date:FEB 15, 2013 Meeting Type:SPECIAL Ticker:004940 Security ID:Y48585106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Stock Swap with Hana Financial Group Inc. Management For For KOREA EXCHANGE BANK Meeting Date:MAR 21, 2013 Record Date:DEC 31, 2012 Meeting Type:ANNUAL Ticker:004940 Security ID:Y48585106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 50 per Share Management For For 2 Reelect Ha Yong-Ee as Outside Director Management For For 3 Reelect Ha Yong-Ee as Member of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 5 Amend Terms of Severance Payments to Executives Management For For LORILLARD, INC. Meeting Date:MAY 14, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:LO Security ID:544147101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Declassify the Board of Directors Management For For 2.1 Elect Director Andrew H. Card, Jr. Management For For 2.2 Elect Director Virgis W. Colbert Management For For 2.3 Elect Director Richard W. Roedel Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For 5 Report on Lobbying Payments and Policy Shareholder Against Against MARVELL TECHNOLOGY GROUP LTD. Meeting Date:JUN 26, 2013 Record Date:APR 29, 2013 Meeting Type:ANNUAL Ticker:MRVL Security ID:G5876H105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sehat Sutardja Management For For 1b Elect Director Juergen Gromer Management For For 1c Elect Director John G. Kassakian Management For For 1d Elect Director Arturo Krueger Management For For 1e Elect Director Randhir Thakur Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For NEXEN INC. Meeting Date:SEP 20, 2012 Record Date:AUG 16, 2012 Meeting Type:SPECIAL Ticker:NXY Security ID:65334H102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition by CNOOC Canada Holding Ltd., an Indirect Wholly-Owned Subsidiary of CNOOC Limited Management For For NYSE EURONEXT Meeting Date:APR 25, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:NYX Security ID:629491101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Andre Bergen Management For For 1b Elect Director Ellyn L. Brown Management For For 1c Elect Director Marshall N. Carter Management For For 1d Elect Director Dominique Cerutti Management For For 1e Elect Director George Cox Management For For 1f Elect Director Sylvain Hefes Management For For 1g Elect Director Jan-Michiel Hessels Management For For 1h Elect Director Lawrence E. Leibowitz Management For For 1i Elect Director Duncan M. McFarland Management For For 1j Elect Director James J. McNulty Management For For 1k Elect Director Duncan L. Niederauer Management For For 1l Elect Director Luis Maria Viana Palha da Silva Management For For 1m Elect Director Robert G. Scott Management For For 1n Elect Director Jackson P. Tai Management For For 1o Elect Director Rijnhard van Tets Management For For 1p Elect Director Brian Williamson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Provide Right to Call Special Meeting Management For For 7 Provide Right to Act by Written Consent Management For For NYSE EURONEXT Meeting Date:JUN 03, 2013 Record Date:APR 26, 2013 Meeting Type:SPECIAL Ticker:NYX Security ID:629491101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For ON SEMICONDUCTOR CORPORATION Meeting Date:MAY 15, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:ONNN Security ID:682189105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Daniel McCranie Management For For 1.2 Elect Director Emmanuel T. Hernandez Management For For 1.3 Elect Director Teresa M. Ressel Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For PLAINS EXPLORATION & PRODUCTION COMPANY Meeting Date:MAY 20, 2013 Record Date:MAR 21, 2013 Meeting Type:SPECIAL Ticker:PXP Security ID:726505100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For Against 3 Adjourn Meeting Management For Against RESEARCH IN MOTION LIMITED Meeting Date:JUL 10, 2012 Record Date:MAY 22, 2012 Meeting Type:ANNUAL Ticker:RIM Security ID:760975102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy Dattels Management For For 1.2 Elect Director Thorsten Heins Management For For 1.3 Elect Director David Kerr Management For Withhold 1.4 Elect Director Claudia Kotchka Management For For 1.5 Elect Director Mike Lazaridis Management For Withhold 1.6 Elect Director Roger Martin Management For Withhold 1.7 Elect Director John E. Richardson Management For Withhold 1.8 Elect Director Barbara Stymiest Management For Withhold 1.9 Elect Director Prem Watsa Management For For 1.10 Elect Director John Wetmore Management For Withhold 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For SANDISK CORPORATION Meeting Date:JUN 12, 2013 Record Date:APR 15, 2013 Meeting Type:ANNUAL Ticker:SNDK Security ID:80004C101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael E. Marks Management For For 1.2 Elect Director Kevin DeNuccio Management For For 1.3 Elect Director Irwin Federman Management For For 1.4 Elect Director Steven J. Gomo Management For For 1.5 Elect Director Eddy W. Hartenstein Management For For 1.6 Elect Director Chenming Hu Management For For 1.7 Elect Director Catherine P. Lego Management For For 1.8 Elect Director Sanjay Mehrotra Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SPANSION INC. Meeting Date:JUN 06, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:CODE Security ID:84649R200 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Raymond Bingham Management For For 1.2 Elect Director John H. Kispert Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For SPIRIT REALTY CAPITAL, INC. Meeting Date:JUN 12, 2013 Record Date:MAR 27, 2013 Meeting Type:SPECIAL Ticker:SRC Security ID:84860F109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For STOREBRAND ASA Meeting Date:APR 17, 2013 Record Date: Meeting Type:ANNUAL Ticker:STB Security ID:R85746106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Registration of Attending Shareholders and Proxies Management None None 3 Approve Notice of Meeting and Agenda Management For For 4 Designate Inspector(s) of Minutes of Meeting Management None None 5 Receive Report of Company's Activities Management None None 6 Approve Financial Statements and Statutory Reports; Approve Allocation of Income and Omission of Dividends Management For For 7 Approve Company's Corporate Governance Statement Management For For 8 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 9 Authorize Repurchase of Issued Shares with an Aggregate Nominal Value of up to NOK 225 Million Management For For 10 Approve Creation of NOK 225 Million Pool of Capital without Preemptive Rights Management For For 11a Relect Terje Adersen as Member of Board of Representatives Management For For 11b Elect Maalfrid Brath as Member of Board of Representatives Management For For 11c Elect Helge Baastad as Member of Board of Representatives Management For For 11d Elect Karen Ulltveit-Moe as Member of Board of Representatives Management For For 11e Elect Anne-Lise Aukner as Member of Board of Representatives Management For For 11f Elect Jostein Furnes as Deputy Member of Board of Representatives Management For For 11g Elect Mats Gottschalk as Deputy Member of Board of Representatives Management For For 11h Elect Terje Venold as Chairman of Board of Representatives Management For For 11i Elect Vibeke Madsen as Vice Chairman of Board of Representatives Management For For 12a Elect Terje Venold as Member of Nominating Committee Management For For 12b Elect Helge Baastad as Member of Nominating Committee Management For For 12c Elect Olaug Svarva as Member of Nominating Committee Management For For 12d Elect Kjetil Houg as Member of Nominating Committee Management For For 12e Elect Terje Venold as Chairman of Nominating Committee Management For For 13a Elect Finn Myhre as Member of Control Committee Management For For 13b Elect Harald Moen as Member of Control Committee Management For For 13c Elect Anne Grete Steinkjer as Member of Control Committee Management For For 13d Elect Tone Reierselmoen as Deputy Member of Control Committee Management For For 14 Approve Remuneration of Members of Control Committee, Board of Representatives, and Election Committee Management For For 15 Approve Remuneration of Auditors Management For For 16 Close Meeting Management None None THYSSENKRUPP AG Meeting Date:JAN 18, 2013 Record Date:DEC 27, 2012 Meeting Type:ANNUAL Ticker:TKA Security ID:D8398Q119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011/2012 (Non-Voting) Management None None 2 Approve Discharge of Management Board for Fiscal 2011/2012 Management For Against 3 Approve Discharge of Supervisory Board for Fiscal 2011/2012 Management For For 4 Elect Carola von Schmettow to the Supervisory Board Management For For 5 Ratify PricewaterhouseCoopers as Auditors for Fiscal 2012/2013 Management For For TIME WARNER CABLE INC. Meeting Date:MAY 16, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:TWC Security ID:88732J207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carole Black Management For For 1b Elect Director Glenn A. Britt Management For For 1c Elect Director Thomas H. Castro Management For For 1d Elect Director David C. Chang Management For For 1e Elect Director James E. Copeland, Jr. Management For For 1f Elect Director Peter R. Haje Management For For 1g Elect Director Donna A. James Management For For 1h Elect Director Don Logan Management For For 1i Elect Director N.J. Nicholas, Jr. Management For For 1j Elect Director Wayne H. Pace Management For For 1k Elect Director Edward D. Shirley Management For For 1l Elect Director John E. Sununu Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Pro-rata Vesting of Equity Plan Shareholder Against Against TRANSOCEAN LTD. Meeting Date:MAY 17, 2013 Record Date:APR 30, 2013 Meeting Type:PROXY CONTEST Ticker:RIGN Security ID:H8817H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Card) 1 Accept Financial Statements and Statutory Reports Management For Did Not Vote 2 Approve Allocation of Income Management For Did Not Vote 3A Approve Payment of a Dividend in Principle Management For Did Not Vote 3B1 Approve Reduction (Transocean) in Share Capital and Repayment of $2.24 per share Management For Did Not Vote 3B2 Approve Reduction (Icahn Group) in Share Capital and Repayment of $4.00 per share Shareholder Against Did Not Vote 4 Approve Creation of CHF 75 Million Pool of Capital without Preemptive Rights Management For Did Not Vote 5 Declassify the Board of Directors Shareholder None Did Not Vote 6A Elect Director Frederico F. Curado Management For Did Not Vote 6B Elect Director Steven L. Newman Management For Did Not Vote 6C Elect Director Thomas W. Cason Management For Did Not Vote 6D Elect Director Robert M. Sprague Management For Did Not Vote 6E Elect Director J. Michael Talbert Management For Did Not Vote 6F Elect Director John J. Lipinski Shareholder Against Did Not Vote 6G Elect Director Jose Maria Alapont Shareholder Against Did Not Vote 6H Elect Director Samuel Merksamer Shareholder Against Did Not Vote 7 Appointment Of Ernst & Young LLP as Independent Registered Public Accounting Firm for Fiscal Year 2013 and Reelection of Ernst & Young Ltd, Zurich as the Company's Auditor for a Further One-Year Term Management For Did Not Vote 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Did Not Vote Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Gold Card) 1 Accept Financial Statements and Statutory Reports Management None For 2 Approve Allocation of Income Management None For 3A Approve Payment of a Dividend in Principle Management For For 3B1 Approve Reduction (Transocean) in Share Capital and Repayment of $2.24 per share Management Against Against 3B2 Approve Reduction (Icahn Group) in Share Capital and Repayment of $4.00 per share Shareholder For For 4 Approve Creation of CHF 75 Million Pool of Capital without Preemptive Rights Management Against Against 5 Declassify the Board of Directors Shareholder For For 6A Elect Director Frederico F. Curado Management For For 6B Elect Director Steven L. Newman Management For For 6C Elect Director Thomas W. Cason Management Against Against 6D Elect Director Robert M. Sprague Management Against Against 6E Elect Director J. Michael Talbert Management Against Against 6F Elect Directors John J. Lipinski Shareholder For For 6G Elect Directors Jose Maria Alapont Shareholder For For 6H Elect Directors Samuel Merksamer Shareholder For For 7 Appointment Of Ernst & Young LLP as Independent Registered Public Accounting Firm for Fiscal Year 2013 and Reelection of Ernst & Young Ltd, Zurich as the Company's Auditor for a Further One-Year Term Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management None For TRONOX LIMITED Meeting Date:MAY 21, 2013 Record Date:MAY 19, 2013 Meeting Type:ANNUAL Ticker:TROX Security ID:Q9235V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas Casey Management For For 1.2 Elect Director Andrew P. Hines Management For For 1.3 Elect Director Wayne A. Hinman Management For For 1.4 Elect Director Ilan Kaufthal Management For For 1.5 Elect Director Jeffry N. Quinn Management For For 1.6 Elect Director Peter Johnston Management For For 2 Approve Executive Incentive Bonus Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year TRW AUTOMOTIVE HOLDINGS CORP. Meeting Date:MAY 14, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:TRW Security ID:87264S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jody G. Miller Management For For 1.2 Elect Director John C. Plant Management For For 1.3 Elect Director Neil P. Simpkins Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against WPX ENERGY, INC. Meeting Date:MAY 22, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:WPX Security ID:98212B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John A. Carrig Management For For 1.2 Elect Director Henry E. Lentz Management For For 1.3 Elect Director William G. Lowrie Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For XEROX CORPORATION Meeting Date:MAY 21, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:XRX Security ID:984121103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Glenn A. Britt Management For For 1.2 Elect Director Ursula M. Burns Management For For 1.3 Elect Director Richard J. Harrington Management For For 1.4 Elect Director William Curt Hunter Management For For 1.5 Elect Director Robert J. Keegan Management For For 1.6 Elect Director Robert A. McDonald Management For For 1.7 Elect Director Charles Prince Management For For 1.8 Elect Director Ann N. Reese Management For For 1.9 Elect Director Sara Martinez Tucker Management For For 1.10 Elect Director Mary Agnes Wilderotter Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Non-Employee Director Omnibus Stock Plan Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Mutual Recovery Fund By (Signature and Title)* /s/ LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 23, 2013 * Print the name and title of each signing officer under his or her signature.
